Case: 14-40957      Document: 00513064987         Page: 1    Date Filed: 06/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40957
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             June 3, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CARLOS GIL-PEREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:12-CR-1471-1


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Carlos Gil-Perez appeals the sentence imposed
following the revocation of his supervised release. Specifically, he challenges
the reimposition of a $100 special assessment in the district court’s written
judgment.
       We    generally     review    revocation     sentences     under      the       “plainly
unreasonable” standard of 18 U.S.C. § 3472. United States v. Miller, 634 F.3d


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40957    Document: 00513064987     Page: 2   Date Filed: 06/03/2015


                                 No. 14-40957

841, 843 (5th Cir. 2011). A review of the transcript of the instant revocation
hearing reflects that the district court’s reimposition of the special assessment
in the written judgment is contrary to its oral pronouncement and to evidence
presented at the hearing. Therefore, as the government concedes, a conflict
exists between the oral and written judgments. In such a situation, the oral
pronouncement controls. See United States v. Martinez, 250 F.3d 941, 942 (5th
Cir. 2001). We therefore modify the district court’s judgment, striking the
reimposed $100 special assessment so that the written judgment conforms
with the oral pronouncement, and we affirm the judgment as modified. See 28
U.S.C. § 2106; United States v. Orduna-Perales, 530 F. App’x 355, 356 (5th Cir.
2013).
      AFFIRMED AS MODIFIED.




                                       2